Kincheloe, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, by and between counsel, in the matter of the above appeal for reappraisement, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar mer*375chandise was freely offered for sale for exportation to the United States to all purchasers in the principal markets of Great Britain, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is 97.76 pence per pound, plus 2.2471% for shrinkage, less 2%; and that the foreign value of such or similar merchandise is no higher..
It is further stipulated and agreed that the said above appeal for reappraisement may be submitted for decision upon this stipulation.
On the agreed facts I find the export value, as that value is defined-in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was 97.76 pence per pound, plus 2.2471 per centum for shrinkage, less 2 per centum.
Judgment will be rendered accordingly.